Title: To Alexander Hamilton from Timothy Taylor, 4 October 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir,
            Danbury October 4th 1799
          
          I have the Honor to acknowledge the recipt of your letter of the 18th Sept., and in answer beg leave to state, that I have made enquirery respecting the situation of Daniel Bliss; and find that thier is no circomstances either official, or in the Public Opinion, from the situation of the parties that would render it (in my opinion) prudent to comply with thier request; or at least none that would apply better to him than to a number of others in the Regiment. if verbal indentures are once admited as a legal claim to the Soldiers I am sensable constant application will be made for thier discharge as I fully believe thier are numbers in the Regiment in the same situation—
          With the greatest Respect I have the Honor to be Your Obedt. Servant
          
            Timo. Taylor
          
          Honble A Hamilton Esquire—
        